DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al, US Patent Application Publication 2013/0157466.

Regarding claim 1, Fox teaches a deposition method comprising delivering a silicon-containing precursor (silicon-containing reactant)  and a boron-containing precursor (boron-containing reactant) to a processing region of a semiconductor processing chamber; delivering a dopant-containing precursor (nitrogen-containing reactant) with the silicon-containing precursor (claim 1, lines 6-12); and the boron-containing precursor, wherein the dopant-containing precursor includes one or more of carbon, nitrogen, oxygen, or sulfur; forming a plasma of all precursors within the processing region of the semiconductor processing chamber (claim 1, lines 11-12); and depositing a silicon-and-boron material on a substrate disposed within the processing region of the semiconductor processing chamber (referred to as a “silicon nitride” in claim 1, but is shown as SiBN in layers of figure 27), wherein silicon-and-boron material includes greater than or about 1 at.% of a dopant from the dopant-containing precursor [0071, wherein nitrogen may be between 25-50 atomic percent].

Regarding claims 5 and 6, Fox teaches subsequent the depositing, performing a thermal anneal of the silicon-and-boron material, wherein the thermal anneal is performed at a temperature of greater than or about 500 °C [0006].

Regarding claim 8, Fox teaches the silicon-containing precursor comprises silane (claim 2), and wherein the boron-containing precursor comprises diborane (claim 4).

Regarding claim 17, Fox teaches a deposition method comprising delivering at least one of a silicon-containing precursor (silicon-containing reactant)  , a boron-containing precursor, (boron-containing reactant), and a germanium-containing precursor to a processing region of a semiconductor processing chamber; delivering a dopant-containing precursor (nitrogen-containing reactant) to the processing region of the semiconductor processing chamber, wherein the dopant-containing precursor includes one or more of carbon, nitrogen, oxygen, or sulfur (claim 1, lines 6-12); forming a plasma of all precursors within the processing region of the semiconductor processing chamber (claim 1, lines 11-12); and depositing a doped material on a substrate disposed within the processing region of the semiconductor processing chamber (referred to as a “silicon nitride” in claim 1, but is shown as SiBN in layers of figure 27), wherein the doped material includes greater than or about 1 at.% of a dopant from the dopant-containing precursor [0071, wherein nitrogen may be between 25-50 atomic percent].

Regarding claim 18, Fox teaches subsequent the depositing, performing a thermal anneal of the silicon-and-boron material at a temperature above or about 400 °C [0006].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 10-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al, US Patent Application Publication 2013/0157466.


Regarding claim 2, Fox teaches the silicon-and-boron material is characterized by an extinction coefficient of less than or about 0.3 at 633 nm (Note: [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.35. Since the reference of Fox teaches the nitrogen dopant at 25-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.)

Regarding claim 3, Fox fails to teach a hydrogen concentration within the film is maintained below or about 3 at.%.
However, it has been held that the hydrogen concentration in the layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the hydrogen concentration in the layer claimed and the Prior Art shows that hydrogen may be present in some embodiments of the SIBN film, with the hydrogen being less than 15 atomic percent [0071], it would have been obvious to one of ordinary skill in the art to select a suitable amount of hydrogen in the SiBN layer of Fox..

The specification contains no disclosure of either the critical nature of the claimed hydrogen concentration in the layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 7, while Fox fails to teach a material stress of the material deposited is less than or about 1.5 GPa (Note: [0150] teaches that siliconboronitiride films have a material stress of 400 MPa and are more stable to higher thermal treatment), Fox fails to teach the material stress of the material is less than or about 1.5 GPa subsequent the thermal anneal.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 10, Fox teaches a deposition method comprising delivering a deposition precursor comprising boron (boron-containing reactant), silicon (silicon-containing reactant) , or germanium to a processing region of a semiconductor processing chamber, providing a dopant comprising carbon, nitrogen (nitrogen-containing reactant, sulfur, or oxygen to the processing region (claim 1, lines 6-12); forming a plasma of the deposition precursor and the dopant within the processing region of the semiconductor processing chamber (claim 1, lines 11-12); and depositing a material incorporating the dopant (referred to as a “silicon nitride” in claim 1, but is shown as SiBN in layers of figure 27), wherein the material is characterized by an extinction coefficient of less than or about 0.35 at 633 nm (Note: [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.35. Since the reference of Fox teaches the nitrogen dopant at 25-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.) 

Regarding claim 11, Fox teaches annealing the material deposited to a temperature above 500 °C [0006].

Regarding claim 12, while Fox fails to teach a material stress of the material deposited is less than or about 1.5 GPa (Note: [0150] teaches that siliconboronitiride films have a material stress of 400 MPa and are more stable to higher thermal treatment), Fox fails to teach the material stress of the material is less than or about 1.5 GPa subsequent the thermal anneal.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 13, Fox teaches the extinction coefficient is less than or about 0.30 at 633 nm (Note: [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.35. Since the reference of Fox teaches the nitrogen dopant at 25-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.) 

Regarding claim 14, Fox teaches the dopant is incorporated within the film at greater than or about 2 at.% [0071, wherein nitrogen may be between 25-50 atomic percent].

Regarding claim 15, Fox teaches at least two dopants are incorporated within the film (nitrogen and hydrogen, [0006]).

Regarding claim 19, while Fox fails to teach a material stress of the material deposited is less than or about 1.5 GPa (Note: [0150] teaches that siliconboronitiride films have a material stress of 400 MPa and are more stable to higher thermal treatment), Fox fails to teach the material stress of the material is less than or about 1.5 GPa subsequent the thermal anneal.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 20, Fox teaches the extinction coefficient of the doped material is less than or about 0.30 at 633 nm (Note: [0043-0044] of the originally-filed Specification states that by increasing the dopant incorporation the extinction coefficients at 633 nm may be at or below 0.30. Since the reference of Fox teaches the nitrogen dopant at 25-50 atomic percent, which is higher than 1 atomic percent, this limitation is held to be a matter of obvious to the cited prior art of Fox. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.) 

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claims 1-3, 5-8, 10-15, and 17-20 above, and further in view of Hayashi, US Patent 8,137,872.

Regarding claims 4 and 16, Fox fails to teach delivering a germanium-containing precursor with the silicon-containing precursor and the boron-containing precursor and the material deposited comprises silicon, boron, and germanium.

	However, Hayashi teaches the use of a SiGeBN layer (column 3, line 27), which is a layer that is also formed on a semiconductor substrate and is used to improve the etching rate in an etching process. Using the processing parameters as disclosed in Fox, which would include a germanium-containing reactant, would meet the limitation “… delivering a germanium-containing precursor with the silicon-containing precursor…”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayashi with that of Fox because SiGeBN layer is generally formed on a semiconductor substrate to improve the etching rate in an etching process. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claims 1-3, 5-8, 10-15, and 17-20 above, and further in view of Arkles et al, US Patent Application Publication 2001/0051215.

Regarding claim 9, Fox fails to teach the dopant-containing precursor comprises nitrous oxide.

Arkles teaches the dopant-containing precursor comprises nitrous oxide [0041] as one of several conventional materials that is commonly used as a nitrogen reactants that may react with a silicon-based component or gas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arkles with that of Fox  because nitrous oxide is one of several commonly-known nitrogen reactant gas that is used to react with a silicon-based component or gas.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2020/0211834, issued to Yang et al, discloses a method of forming films containing silicon boron.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899